Citation Nr: 0335277	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-11 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a heart disorder 
classified as sick sinus syndrome, paroxysmal atrial 
fibrillation alternating with bradyarrhythmia and status post 
dual chamber pacemaker implant secondary to sick sinus 
syndrome.  

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962,and from November 1972 to January 1986.  He also served 
more than 20 years in the Reserves in addition to this period 
of active service.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of October 1999 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Houston Texas, which in pertinent part denied these 
enumerated issues as reported on the title page.  

In June 2003 the veteran testified before the undersigned 
Veterans Law Judge via a videoconference hearing held at the 
RO, a transcript of which has been associated with the claims 
file.


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.

2.  The competent and probative evidence establishes that a 
heart disorder began during active service.

3.  The competent and probative evidence establishes that 
hypertension began during active service.


CONCLUSIONS OF LAW

1.  A heart disorder variously diagnosed as sick sinus 
syndrome, paroxysmal atrial fibrillation alternating with 
bradyarrhythmia and status post dual chamber pacemaker 
implant secondary to sick sinus syndrome was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 ( West Supp. 
2002); 38 C.F.R. § 3.303 (2003).

2.  Hypertension was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The report of a December 1951 reserve reenlistment 
examination and report of medical history reflects no 
complaints or findings of heart problems and a blood pressure 
of 130 over 80 was obtained.  Sitting pulse was 90, 112 after 
exercise and 110 two minutes later.  The report of a December 
1954 reserve reenlistment examination with report of medical 
history likewise reflects no complaints or findings of heart 
problems and a blood pressure of 130 over 80 was obtained.  
Sitting pulse was 100 and 120 after exercise.  The veteran 
denied all illnesses or injuries other than a history of 
mumps, whooping cough and sebaceous cyst.  

Subsequent reports of reenlistment or periodic reserve 
examinations from December 1957 through November 1971 
repeatedly reflect normal cardiovascular findings on clinical 
examinations.  The blood pressure readings over this time 
span were consistently below a systolic blood pressure of 160 
and below a diastolic blood pressure of 90.  The readings 
fell between the low-end range of 130/78 shown in December 
1957 to the high-end ranges of 142/86 in May 1962 and 158/80 
in November 1965.  The accompanying reports of medical 
history extending from December 1957, through November 1971 
reflect no history or complaints of cardiovascular problems 
with the veteran repeatedly stating his health was excellent.  

Repeated periodic examinations from the early 1970's to 1981 
reflect the veteran's blood pressure to be more elevated than 
previously, but not yet reaching hypertensive levels.  In 
January 1973 his blood pressure was 140/87 and his January 
1973 electrocardiographic record was within normal limits.  
In March 1976 his blood pressure was 168/88; however his 
electrocardiographic record from the same month revealed 
evidence of ischemia in the anterior and inferior walls.  In 
January 1979 his blood pressure was 142/88 and his 
electrocardiographic record from the same month was said to 
show no essential changes since March 1976.  However this 
report was again said to show findings suggestive of 
ischemia.  In July 1981 his blood pressure was 138/86.  

In December 1981 the veteran was hospitalized for three days 
following a syncopal episode.  He was discharged with 
recommendations to undergo a cardio consult.  A series of 
cardiac testing was performed in January 1982.  A twenty four 
hour Holter monitor report from early January yielded an 
impression of minor ectopy.  A subsequent study done in 
January 1982 including EKG and Thallium stress testing 
yielded findings of abnormal resting electrocardiogram 
showing mild sinus tachycardia and inferolateral ST-T changes 
compatible with ischemia and borderline or equivocal stress 
test for myocardial ischemia.  

Blood pressure monitoring during an exercise stress test in 
January 1982 reflects a resting blood pressure of 160/90, 
with repeated testings over exercise showing a range between 
180/90 to 200/90.  Upon recovery from exercise, repeat 
testings yielded a range between 180/90 and 150/88.  No 
symptoms were noted.  

A May 1982 letter from the veteran's cardiologist summed up 
the cardiac findings including rare atrial ectopic and 
ventricular beats shown on Holter Monitor study and resting 
EKG showing ST segment changes suggestive of ischemic changes 
in the infro lateral wall.  Other test results were said to 
be normal and the physician recommended regular 
cardiovascular follow-ups.  If syncope recurred, coronary 
arteriography should be considered.

In April 1984 the veteran was again admitted to the hospital 
for cardiac complaints, this time in the form of palpitations 
lasting for one week.  He also complained of some pressure 
sensation in the epigastric area.  A history of prior cardiac 
work up was noted with unremarkable findings said to have 
been obtained on earlier tests, save for mild ischemia on 
stress test.   He again underwent a series of cardiac 
testing, with ST changes on lateral wall not noted on earlier 
ECGs, rule out ischemic changes.  The April 1984 ECG reports 
were said to be abnormal, showing widespread ischemia and a 
nondiagnostic anterorlateral ST depression.  The final 
diagnosis from the hospital was unstable angina and cardiac 
arrhythmia by history.  Findings from a May 1984 graded 
exercise report likewise reflected abnormal findings 
consistent with myocardial ischemia.  

A line of duty determination report dated in May 1984 noted 
the veteran to have tachycardia and non specific ST changes.  
This report noted the recent history of his having sought 
cardiac care the previous month.  His illness was recommended 
to be considered in the line of duty, incapacitating and not 
existing prior to service.

A January 1985 treatment note reflects that the veteran was 
taking Inderol to control cardiac arrhythmia.  The report of 
a September 1985 periodic physical examination and report of 
medical history reflects a history of cardiac problems in 
1984 with possible ischemia, but no recurrence of problems 
since he had been hospitalized in 1984.  This examination 
also diagnosed hypertension.  A retested EKG done in October 
1985 was reported to reveal abnormal findings consistent with 
myocardial ischemia.  

Private and VA treatment records reflect continued treatment 
for cardiovascular conditions into the 1990's.  The veteran 
was seen in February 1992 for an evaluation of hypertension, 
which was said to be treated with medicine to good effect.  
No significant cardiac complaints were noted at the time.  
Hypertension was followed up in September 1992, December 
1993, March 1994, June 1994 with no significant complaints.  


In April 1997 the veteran was hospitalized for paroxysmal 
atrial flutter secondary to sick sinus syndrome.  He was 
followed up in May 1997 with assessment of recurrent atrial 
fibrillation with rapid ventricular response.  Also assessed 
was hypertension.  In July 1997 the veteran was hospitalized 
for neurological problems associated with hematomas in the 
brain and spinal column, and was noted to have a past medical 
history of atrial fibrillation.  During the course of 
treatment for the hematoma problems the veteran became 
bradycardic and had a paroxysmal atrial fibrillation.  
Consequently, the veteran had a pacemaker inserted.  Among 
the discharge diagnoses in July 1997 were sick sinus syndrome 
now with pacer and hypertension and hypercholesterolemia.  On 
follow up in May 1998 the treating physician evaluated the 
pacer and assessed it as normal functioning.  He also was 
noted to have hypertension, well controlled.  

In August 1999 the veteran underwent a VA heart examination.  
The examiner noted that no claims file was available.  
However the examiner indicated that the veteran gave a 
history of having first been found hypertensive in 1968 
during a routine physical and that his blood pressure 
remained elevated until he was placed on medication.  This 
examination also reflects a history by the veteran of having 
palpitations and his heart "skipping" since 1969 or early 
1970's.  The veteran then gave a history of being fine for a 
long time until the syncopal episode in 1981.  The examiner 
noted that the veteran was somewhat vague and confusing in 
giving his history, but had brought some medical records 
along.  The examiner related the subsequent cardiovascular 
history between 1981 and the implantation of his pace maker.  

The physical examination revealed the presence of the 
pacemaker.  PMI was nondisplaced, normal S1 and S2 were 
noted, with no S3 or S4.  He had regular rate and rhythm, 
rate was 62 per minute.  Blood pressure was 158/84 sitting 
and 160/90 standing.  The heart size was found to be in the 
upper limits of normal.  No active cardiopulmonary disease 
was present.  Among the diagnoses were hypertension on 
medication not well controlled and status post dual chamber 
pacemaker implant secondary to sick sinus syndrome.  

The veteran's representative at the June 2003 videoconference 
hearing alleged that the RO failed to properly calculate the 
periods of active duty and that this error resulted in a 
denial of service connection for the enumerated disabilities.  
The representative asserted that these disorders began at a 
time when the veteran was on active duty.  The representative 
suggested that the VA examiner who gave a history of the 
veteran's claimed disorders having an onset in the late 
1960's was in error.  The veteran denied telling anyone that 
his hypertension dated back to 1968.  The veteran clarified 
his periods of active duty and reiterated his beliefs that 
his multiple cardiovascular disorders were related to 
service.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2003).

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."

Where the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b) (2003).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b), by the submission of (a) evidence that 
a condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

Where a veteran served continuously for a period of ninety 
days or more during a period of war or during peacetime after 
December 31, 1946, and certain chronic diseases, (including 
hypertension and other cardiovascular disease), become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2003).

For definitional purposes the Board observes that a blood 
pressure reading is considered to be above normal when the 
systolic reading is 140 millimeters (mm.) of mercury (Hg) or 
greater or the diastolic reading is 90 mm. Hg or greater, 
usually designated as 140/90.  Hypertension means 
persistently high arterial blood pressure. Dorland's 
Illustrated Medical Dictionary 635 (26th ed. 1981).  
Hypertension is considered to be 10 percent disabling under 
the Rating Schedule when current diastolic blood pressure 
readings are predominantly 100 or more. 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2003), and as modified by 62 Fed. Reg. 
65,215-22 (Dec. 11, 1997).

The CAVC in Williams v. Derwinski, 2 Vet. App. 552 (1992), in 
addressing the issue of service connection for hypertension 
stated, "as this Court articulated in Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992), 'in order to be eligible for a 
minimal rating [for hypertension], appellant must have had a 
diastolic blood pressure which is 'predominantly' 100 or more 
during service or within the one year presumptive period 
following service and presently have such diastolic 
readings.'" Williams, supra.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. 5107 (West 
2002).


Analysis

Preliminary Matter: Duty to Notify & to Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002).  This liberalizing legislation is applicable to the 
appellant's claims.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  

Besides eliminating the requirement that a claimant submit 
evidence of a well-grounded claim, it provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Specifically, it requires VA to notify 
the claimant and the claimant's representative, if any, of 
information required to substantiate a claim.  

The VCAA also provides for a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and contains an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA." 66 Fed. Reg. 45,629.  

Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F. 3d 1348 (Fed. Cir. 2003), the CAFC 
determined that 38 C.F.R. § 19.9(a)(2) is inconsistent with 
38 U.S.C. § 7104(a).  The CAFC invalidated 38 C.F.R. 
§ 19.9(a)(2) because, in conjunction with the amended 
regulation codified at 38 C.F.R. § 20.1304, it allows the 
Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction for 
initial consideration and without having to obtain the 
appellant's waiver.  The CAFC held that this is contrary to 
the requirement of 38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F. 
3d 1334 (Fed. Cir. 2003), the CAFC invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
supra) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant; in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  

All available service medical records have been obtained, and 
the veteran has not alleged that additional service medical 
records exist that have not been associated with the claims 
file.  VA medical records were obtained.  

A VA examination was conducted in accordance, and copies of 
the report are associated with the file.  

In addition, in the October 1999 rating decision, the RO 
further notified the veteran of the evidence that is 
necessary to substantiate his claim.  In addition, the RO 
informed the veteran in the July 2002 Statement of the Case 
of the information, medical evidence, or lay evidence 
necessary to support his claim.  
In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the rating determinations through the 
statement of the case, and other correspondence pertinent to 
the current claim.  The appellant was afforded the 
opportunity to submit arguments and evidence in support of 
the claim.  He testified at a videoconference hearing of his 
choice in support of his claim.  

In light of the development completed at the RO, the Board 
finds that the relevant evidence available for an equitable 
resolution of the appellant's claim has been identified and 
obtained.  There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by the VA or by the veteran.  Quartuccio v. Principi, 16 Vet 
App. 183 (2002).

Therefore, the Board finds that VA can provide no further 
assistance that would aid in substantiating the claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  See also Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).

In any event, any deficiencies in the duties to notify and to 
assist, to include those contrary to the CAFC's determination 
in Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, supra and Paralyzed Veterans of America, 
et. al. v. Secretary of  Veterans Affairs constitute harmless 
error and are not prejudicial to the appellant in view of the 
fully favorable determination as further addressed below.

Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The veteran's claims of entitlement to service connection are 
predicated upon his allegations that his hypertension and 
heart disorder began in service.  He has expressed the 
argument that the RO erroneously denied the case on the 
theory that these disorders preexisted service and were not 
aggravated by service.  

The more probative evidence in this case weighs in favor of 
the veteran's claim.  A review of the record reflects that 
the RO's denial both for hypertension and sick sinus syndrome 
appears to be based these being preexisting conditions that 
were not aggravated by service.  The Board notes that the 
October 1999 rating decision gives an erroneous history of 
service, in which the veteran was said to have served from 
October 1961 to August 1962 and from December 1983 to January 
1986.  A review of the veteran's DD-214's reflect that the 
veteran's second period of active service was uninterrupted 
from November 1972 to January 1986.  

Thus the medical evidence which shows evidence of a heart 
anomaly as early as March 1976 when an electrocardiographic 
record revealed evidence of ischemia in the anterior and 
inferior walls, clearly was during the period of the 
veteran's active service.  Likewise the evidence from January 
1982 following the veteran's syncopal episode, which revealed 
evidence of hypertension and further evidence of mild sinus 
tachycardia and inferolateral ST-T changes compatible with 
ischemia, was obtained during active duty.  The treatment 
records up to the veteran's separation in 1986 clearly 
reflect that both hypertension and a heart disorder later 
diagnosed as "sick sinus syndrome" had their onset during 
active service.

The RO appears to rely heavily on the VA examination report 
from August 1999 that gave a history of hypertension and 
heart problems dating back to 1969.  However this report is 
noted to have not included a claims file review.  Further, 
although the examiner stated that the veteran gave him the 
history of heart problems dating back to the late 1960's, 
this same examiner also said that the veteran's history was 
"vague and confusing."  The veteran himself denies telling 
anyone that he had a cardiovascular condition dating back to 
the late 1960's.  Finally the overwhelming evidence of the 
service medical records reflects an onset of hypertension and 
the heart problems during a period of active duty.  

The post service medical evidence reflects continued 
treatment and monitoring of hypertension and the cardiac 
problem classified as "sick sinus syndrome."  He is shown 
to have had a pacemaker installed in July 1997 and has been 
followed up for hypertension through the late 1990's.  There 
is no evidence suggesting that either cardiovascular 
condition was transient and resolved without any residual 
disability.  The August 1999 VA examination continued to 
diagnose hypertension as well as sick sinus syndrome, 
paroxysmal fibrillation alternating with bradyarrhythmia, 
status post dual chamber pacemaker implant.  

Thus, the Board finds that the probative, competent 
evidentiary record supports a grant of the claims of service 
connection for hypertension and for a heart disorder 
variously diagnosed as sick sinus syndrome, paroxysmal atrial 
fibrillation alternating with bradyarrhythmia and status post 
dual chamber pacemaker implant secondary to sick sinus 
syndrome.  


ORDER

Entitlement to service connection for a heart disorder 
variously diagnosed as sick sinus syndrome, paroxysmal atrial 
fibrillation alternating with bradyarrhythmia and status post 
dual chamber pacemaker implant secondary to sick sinus 
syndrome is granted.

Entitlement to service connection for hypertension is 
granted.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



